DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOHN POWERS,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D19-2934

                               [April 14, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mariya Weekes, Judge; L.T. Case No. 13-7743-CF10A.

  Carey Haughwout, Public Defender, and Logan T. Mohs, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

FORST, J.

   Appellant John Powers appeals his fifteen-year sentence for Driving
Under the Influence (“DUI”) Manslaughter—Unlawful Blood Alcohol Level
(“UBAL”), arising out of a resentencing hearing. Principally, Appellant
asserts that: (1) the trial court erred in imposing a fifteen-year sentence
without a probationary component and (2) Appellant’s judgment contains
an error with respect to listing two subsections of section 316.193, Florida
Statutes, as his offense statute numbers. 1

   We find merit in both of these arguments, and thus reverse and remand
for a de novo resentencing, with instructions to the trial court to correct
the error in Appellant’s judgment and to fashion a sentence that complies
with the pertinent statutes, as discussed below.

                                Background


1 The third issue raised in the appeal was not properly preserved for appellate
review.
   Appellant was charged by Information with one Count of DUI
Manslaughter under sections 316.193(1)(a) and 316.193(3)(a)(b)(c)3.a.,
Florida Statutes (“Count 1”), and one count of DUI Manslaughter—UBAL
under sections 316.193(1)(b) and 316.193(3)(a)(b)(c)3.a., Florida Statutes
(“Count 2”). Appellant pled guilty on both counts, however the trial court
dismissed Count 1 due to double jeopardy implications.

    Thereafter, the trial court adjudicated Appellant guilty on Count 2,
sentencing him to eleven years in prison, followed by two years of
community control, and then two years of probation. Despite the
Information charging Appellant under sections 316.193(1)(b) and
316.193(3)(a)(b)(c)3.a. for Count 2, Appellant’s written judgment listed his
offense statute numbers as those charged under Count 1—sections
316.193(1)(a) and 316.193(3)(a)(b)(c)3.a.

    Appellant subsequently appealed his judgment and sentence, raising
six issues on appeal. Powers v. State, 260 So. 3d 318, 319–320 (Fla. 4th
DCA 2018). Relevant for purposes of the instant appeal, Appellant argued
that the trial court erred in considering a scoresheet containing improper
prior record points and that the trial court made “a scrivener’s error in the
written judgment regarding the offense statute number.” Id. Based on the
trial court’s consideration of a scoresheet with improper prior record
points, this court reversed and remanded for a de novo resentencing. Id.
at 322.

    As to the “scrivener’s error in the written judgment regarding the
offense statute number,” the State conceded error. Id. at 320. However,
rather than going into detail on the issue, our opinion merely expressed
our “trust [that] the trial court w[ould] not commit the same error[] upon
resentencing.” Id. at 322. Accordingly, the opinion did not address the
“offense statute number” issue to the extent that Appellant now argues
that inclusion of section 316.193(1) on his written judgment is improper,
or his alternative argument that, if the inclusion of section 316.193(1) is
proper, there should be a reference to section 316.193(1)(b) and not
316.193(1)(a).

   Subsequently, Appellant appeared before a different trial court judge
for a de novo resentencing hearing, wherein the State presented an
updated scoresheet that removed all prior record points. Following the
presentation of testimony from the victim’s family as to the impact of
Appellant’s actions, defense counsel requested that the trial court
sentence Appellant to seven years in prison, followed by either three or
four years of probation, “along with whatever DUI mandatory minimums
there are pursuant to the statute.” The State, in turn, requested that the

                                     2
trial court sentence Appellant to thirteen years in prison, followed by two
years of probation, with a four-year mandatory minimum sentence.

   The trial court sentenced Appellant to fifteen years in prison with a
four-year mandatory minimum sentence. Despite the requests of both
parties, the trial court did not impose probation as the predecessor judge
had done during Appellant’s initial sentencing. Moreover, the trial court
did not enter a corrected written judgment.

   Appellant timely appealed his fifteen-year sentence. While this appeal
was pending, Appellant filed a Motion to Correct Sentencing Errors,
asserting once more that the written judgment contained a “scrivener’s
error” and that his written judgment should only have listed section
316.193(3)(a)(b)(c)3.a. Appellant also filed an Amended Second Motion to
Correct Sentencing Errors, asserting that his sentence lacked a
probationary component. Both motions were deemed denied through the
passage of time. See Fla. R. Crim. P. 3.800(b)(2)(B). Thus, Appellant now
seeks our review of both his sentence and the denial of his rule 3.800(b)(2)
motions.

                                 Analysis

   “The standard of review for a motion to correct a sentencing error is de
novo.” Terry v. State, 263 So. 3d 799, 802 (Fla. 4th DCA 2019) (citing
Willard v. State, 22 So. 3d 864, 864 (Fla. 4th DCA 2009)). We also review
issues of statutory interpretation de novo. Larimore v. State, 2 So. 3d 101,
106 (Fla. 2008).

    A. Probationary Component

   Section 316.193(3)(a)(b)(c)3.a., Florida Statutes (2011), provides that a
person who violates subsection (1), operates a vehicle, and causes the
death of another by operation of such, commits “[a] felony of the second
degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.”
Section 775.082(3)(c), Florida Statutes (2011), further provides that the
maximum sentence for a second-degree felony is “a term of imprisonment
of 15 years.” 2 However, when a defendant is convicted under section
316.193, “[t]he court shall place all offenders convicted of violating [that
statute] on monthly reporting probation and shall require completion of a
substance abuse course . . . .” § 316.193(5), Fla. Stat. (emphasis added).
Moreover, “[w]hen a defendant is sentenced to a term in prison followed by

2The statute has been subsequently amended and the applicable provision is
currently § 775.082(3)(d). See § 775.082(3)(d), Fla. Stat. (2020).

                                     3
probation, the combined times must not exceed the statutory maximum.”
Jackson v. State, 276 So. 3d 972, 973 (Fla. 5th DCA 2019) (quoting
Gonzales v. State, 816 So. 2d 720, 721 (Fla. 5th DCA 2002)).

   When construing a statute, if “the plain language . . . is unambiguous
and conveys a clear meaning, the statute must be given its obvious
meaning.” McNeil v. State, 215 So. 3d 55, 58 (Fla. 2017). If the statute is
clear, “courts will not look behind the statute’s plain language for
legislative intent or resort to rules of statutory construction to ascertain
intent.” State v. Burris, 875 So. 2d 408, 410 (Fla. 2004).

   Here, looking first at section 316.193(5)’s plain language, in fashioning
a sentence for a person convicted under section 316.193 (as here), the
court shall place this person on “monthly reporting probation” and shall
require this person to complete a substance abuse course. § 316.193(5),
Fla. Stat. (2011). However, the State argues an apparent conflict exists
between section 316.193(5)’s two requirements, on the one hand, and the
general sentencing statute—section 775.082—referenced within section
316.193(3), which provides for a maximum sentence of fifteen years’
imprisonment. The State asserts that because section 775.082 allows a
defendant to be sentenced up to fifteen years for a felony of the second
degree, and because the Legislature has signaled its intent to give a trial
court the authority to sentence a defendant “up to and including the
statutory maximum for any offense[,]” § 921.002(1)(g), Fla. Stat. (2011),
statutory construction is warranted.

   Even looking beyond the plain language and applying statutory
construction principles, the law disfavors the State’s argument. Statutory
provisions must “be read together to achieve a consistent whole, and where
possible, courts must give full effect to all statutory provisions and
construe related statutory provisions in harmony with one another.”
Larimore, 2 So. 3d at 106 (internal alterations and quotation marks
omitted) (quoting Heart of Adoptions, Inc. v. J.A., 963 So. 2d 189, 199 (Fla.
2007)). Further, “a specific statute covering a particular subject area
always controls over a statute covering the same and other subjects in
more general terms.” McKendry v. State, 641 So. 2d 45, 46 (Fla. 1994).

   Here, it is undisputed that Appellant’s maximum sentence for DUI
Manslaughter—UBAL was fifteen years pursuant to section 775.082(3)(c),
Florida Statutes (2011). The trial court could easily have construed
sections 316.193(5) and 775.082(3)(d) in harmony by simply sentencing
Appellant to a prison term less than the statutory maximum of fifteen
years and by providing for a probationary component, with the
combination of time in prison and time on probation not exceeding fifteen

                                     4
years. Indeed, the predecessor judge imposed such a sentence at
Appellant’s initial sentencing, and both Appellant and the State requested
this at the resentencing hearing. Notably, this would have satisfied the
additional rule of statutory construction that specific statutes control over
general statutes. McKendry, 641 So. 2d at 46. This approach would also
have complied with the requirement that a sentence split between prison
and probation not exceed the statutory maximum. See Jackson, 276 So.
3d at 973.

   This court’s existing precedent is instructive. We have previously
considered the interplay between section 316.193(3)’s reference to the
general sentencing statute and section 316.193(5)’s probationary
requirements. In McGhee v. State, 847 So. 2d 498 (Fla. 4th DCA 2003),
the defendant argued that “under section 316.193(3)(c)1., a conviction for
DUI causing damage to property is punishable solely as provided in section
775.082 and section 775.083[.]” Id. at 501. Despite section 775.082
merely outlining a first-degree misdemeanor’s statutory maximum
sentence, the McGhee court still held that section 316.193(5)’s mandatory
probation and substance abuse course requirements were applicable to a
conviction under section 316.193(3)(a)(b)(c)1. Id. at 504 (“Subsection (5)
requires probation and DUI school on any violation of section 316.193.”).
Thus, we necessarily rejected the argument that section 316.193(3)’s
sentencing parameters are solely provided by section 775.082.

   Accordingly, we remand once again for de novo resentencing. The total
sentence may not exceed fifteen years, and shall include a probationary
period that, at a minimum, is of sufficient length to permit Appellant to
complete a substance abuse course pursuant to section 316.193(5).

    We are cognizant that section 316.193(5)’s mandatory requirements
could be interpreted as preventing a trial court from ever sentencing a
defendant to section 775.082’s maximum fifteen-year prison term,
because those requirements necessitate the defendant being placed on
probation for a sufficient length of time to complete a substance abuse
course at the end of the defendant’s prison term. Because this issue is
likely to recur, we certify the following question of great public importance
to the Florida Supreme Court:

      DOES   SECTION   316.193(5)’S REQUIREMENTS   OF
      “MONTHLY REPORTING PROBATION” AND COMPLETION OF
      A SUBSTANCE ABUSE COURSE VITIATE A TRIAL COURT’S
      DISCRETION TO IMPOSE THE MAXIMUM FIFTEEN-YEAR
      PRISON SENTENCE PROVIDED IN SECTION 775.082,
      FLORIDA STATUTES?

                                     5
   B. Written Judgment

   “DUI causing injury is not [a] mere enhancement of penalty for DUI,
but a discrete crime.” McGhee, 847 So. 2d at 501 n.2 (citing Pulaski v.
State, 540 So. 2d 193 (Fla. 2d DCA 1989)). Indeed, a DUI conviction under
section 316.193(1) is a lesser-included offense of DUI causing damage,
serious bodily injury, or death. See Bribiesca-Tafolla v. State, 93 So. 3d
364, 366–67 (Fla. 4th DCA 2012); Collins v. State, 578 So. 2d 30, 32 (Fla.
4th DCA 1991), receded from on other grounds by Jackson v. State, 634
So. 2d 1103 (Fla. 4th DCA 1994) (“DUI is a lesser included offense of DUI
manslaughter.”); § 316.193(3)(a)(b)(c), Fla. Stat. (2011) (including a
violation of subsection (1) as an element of subsection (3)). A defendant
may not “be convicted for violating both (1) and (3) [of section 316.193] as
part of a single offense.” McGhee, 847 So. 2d at 501 n.2; see also Claps v.
State, 971 So. 2d 131, 132–33 (Fla. 2d DCA 2007) (“mak[ing] explicit” that
“a defendant may be charged and tried for both an offense and a
necessarily lesser-included offense even though the defendant cannot
ultimately be adjudicated and sentenced for both offenses due to the
protections afforded by the prohibition against double jeopardy”).

   In McGhee, we considered the differences between a conviction under
section 316.193(1), and a conviction under section 316.193(3). In that
case,    the    defendant—who      was     sentenced   under     sections
316.193(3)(a)(b)(c)1. and 316.193(3)(a)(b)(c)3.—challenged the following
special conditions of probation: that he “pay a $250 fine, attend Level 1
DUI school, perform fifty hours of community service, and have his car
immobilized for ten days.” See id. at 499–500.

   In examining the special conditions’ propriety, we considered section
316.193’s plain language. Id. at 501. We stated that section 316.193(5)’s
requirement for probation and DUI school on any conviction under section
316.193, compared to section 316.193(6)’s requirement for additional
probation requirements for a conviction under subsection (1), was a
“variation in wording” that was “a distinction with a difference.” Id.

   McGhee therefore held that section 316.193(6)’s special conditions of
probation—fifty hours of community service and immobilization of the
defendant’s vehicle—were inapplicable to the defendant’s conviction under
section 316.193(3). Id. at 504. Moreover, this court also held that section
316.193(2)’s $250 fee was inapplicable, as section 316.193(2) also applied
only to a conviction under 316.193(1). Id. at 502–04. However, because
the defendant was convicted under section 316.193(3), we held that
placing him on probation and imposing DUI school attendance was

                                     6
appropriate under section 316.193(5), which applied to any conviction
under section 316.193. Id. at 501, 504. Thus, McGhee acknowledged that
a conviction under section 316.193(3) contains different penalties than a
conviction under section 316.193(1).

    In the instant case, Appellant was convicted under subsection (3) and
not under subsection (1). Because McGhee made clear that an individual
may not be convicted under both section 316.193(3) and section
316.193(1), and because DUI manslaughter is a separate and distinct
offense from regular DUI, we hold it was error not to grant Appellant’s
3.800(b)(2) motions. 3 We therefore instruct the trial court to remove the
citation to section 316.193(1) on Appellant’s written judgment. See Hetrick
v. State, 539 So. 2d 31 (Fla. 4th DCA 1989) (remanding for “correction of
the offense statute number contained on the judgment to show the actual
crime for which the appellant was convicted and sentenced”).

                                 Conclusion

    The trial court erred in failing to sentence Appellant to probation under
316.193(5), and in failing to correct Appellant’s written judgment. The
trial court therefore further erred in not granting Appellant’s rule
3.800(b)(2) motions. Accordingly, we reverse and remand for a de novo
resentencing and instruct the trial court to enter an amended written
judgment consistent with this opinion. “Importantly, however, the trial
court is not required to recall witnesses or take additional testimony; it
may take judicial notice of the record from the previous sentencing
hearing.” Fain v. State, 308 So. 3d 190, 193 (Fla. 4th DCA 2020). We note
that providing Appellant an opportunity to be present at the ensuing de
novo resentencing is mandatory. See Jordan v. State, 143 So. 3d 335, 339
(Fla. 2014).

   Reversed and remanded for further proceedings consistent with this
opinion; question of great public importance certified.

GERBER and KUNTZ, JJ., concur.

                             *         *          *

    Not final until disposition of timely filed motion for rehearing.


3 The State concedes error as to the citation of section 316.193(1)(a) instead of
section 316.193(1)(b). However, the State argues citation to both 316.193(1)(b)
and 316.193(3)(a)(b)(c)3.a. is appropriate.

                                       7